Citation Nr: 9934361	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to the service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active service from November 1953 to May 
1975.  The appellant is the widow of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board notes that in its December 1996 rating decision and 
in the March 1997 statement of the case, the RO listed the 
issues as including eligibility for Dependents' Educational 
Assistance, under 38 U.S.C.A., Chapter 35.  The claims folder 
does not reveal that the appellant has ever made a claim for 
this benefit, or disagreed with the RO's denial of 
eligibility.  Accordingly, the Board does not have 
jurisdiction of that issue.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by competent medical 
evidence of a nexus between the cause of death and service or 
a service-connected disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded. 38 U.S.C.A. § 
5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the certificate of the veteran's death discloses 
that he died in September 1996 at the age of 60, at a private 
nursing home.  The immediate cause of death was listed as 
small cell lung cancer.  The approximate interval between the 
fatal condition and death was shown to be 6 months.  Another 
significant conditions contributing to the cause of death but 
not related to death was renal failure.  It was also 
indicated that tobacco use contributed to the cause of death.

At the time of death, service connection was in effect for 
lupus erythematosus discoid, affecting the face, evaluated as 
10 percent disabling.

The service medical records are negative for evidence of lung 
cancer or renal problems.  

A VA hospitalization report dated in April 1979 shows that 
the veteran was admitted for fractures of the left fibula and 
right zygoma.  There were no findings referable to lung 
cancer, renal failure, or lupus.

Medical records dated in January 1995 from Saint Mary 
Hospital show that the veteran was seen with complaints of 
abdominal discomfort and pain, heartburn, indigestion, and 
regurgitation.  The veteran underwent an upper 
gastrointestinal fiberoptic panendoscopy and biopsy.  

Computed tomography (CT) scans of the chest dated in January 
1995 showed increase in size of the left nodule, extensive 
scarring and bulla formation in the right lung.  The 
diagnosis was right lung mass.  

In a July 1999 opinion, a VA physician opined that there was 
no relationship between the veteran's service connected 
disability, discoid lupus and the cause of death, small cell 
lung cancer.  Although it was indicated that the claims 
folder had been made available for review, the examiner 
commented that his conclusions were based on a review of the 
death certificate.

Pertinent Law and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).


Analysis

The appellant has asserted that the veteran's service- 
connected lupus erythematosus discoid, affecting the face 
spread to the veteran's lungs or in the alternative, the 
lupus was in the veteran's lungs in 1963, thus present during 
service.  The appellant has offered no medical evidence in 
support of either theory.  Even assuming that the lupus had 
spread to the veteran's lungs, there is no competent evidence 
that the lupus resulted in or contributed to the fatal lung 
cancer.  The evidence shows that there is no relationship 
between the veteran's service-connected disability and his 
fatal lung cancer. 

The only evidence tending to show a connection between the 
veteran's service-connected disability and his death consists 
of the appellant's statements.  However, as a lay person, she 
is not competent to provide an opinion as to medical 
diagnosis or causation.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no competent evidence that the veteran's death was 
in any way related to service or his service-connected 
disability.

The appellant has also contended that the veteran was shot in 
the leg during service, and suffered cold injuries which 
interfered with his ability to walk.  Aside from the fact 
that there is no medical evidence of such disabilities, there 
is no competent evidence that such disabilities contributed 
to the veteran's death.

Because of the lack of competent evidence of a nexus between 
the cause of the veteran's death and service or a service-
connected disability, the claim for service connection for 
the cause of the veteran's death is not well grounded and is, 
thus, denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In light of the foregoing, the Board finds that the appellant 
has not submitted a well-grounded claim of entitlement to 
service connection for the cause of the veteran's death. 38 
U.S.C.A. § 5107.  

If there has been a failure to submit evidence in support of 
a plausible claim, VA is under no duty to assist the claimant 
in any further development of the claim.  See Grottveit, 5 
Vet. App. at 93.  The Board further finds that the appellant 
has been advised of the evidence necessary to establish a 
well grounded claim, and she has not indicated the existence 
of any post service medical evidence that has not already 
been obtained that would well ground her claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).


ORDER

Service connection for the cause of death is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

